UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 30, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-7297 NICOR INC. (Exact name of registrant as specified in its charter) Illinois 36-2855175 (State of Incorporation) (I.R.S. Employer Identification No.) 1844 Ferry Road Naperville, Illinois 60563-9600 (630) 305-9500 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months.Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer[X] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.Common stock, par value $2.50, outstanding atApril 27, 2011, were 45,545,154 shares. Table of Contents Glossary ii Part I - Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income: Three months ended March 31, 2011 and 2010 1 Condensed Consolidated Statements of Cash Flows: Three months ended March 31, 2011 and 2010 2 Condensed Consolidated Balance Sheets: March 31, 2011 and 2010, and December 31, 2010 3 Notes to the Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 Part II - Other Information Item 1. Legal Proceedings 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 6. Exhibits 39 Signature 41 i Table of Contents Glossary AGL Resources.AGL Resources, Inc., the company with whom Nicor entered into an Agreement and Plan of Merger on December 6, 2010. ALJ.Administrative Law Judge. Base gas.The gas required in a storage reservoir to provide the pressure to cycle the normal working storage volume. Central Valley.Central Valley Gas Storage, L.L.C., a wholly owned business that is developing a natural gas storage facility in the Sacramento River valley of north-central California. Chicago Hub.A venture of Nicor Gas, which provides natural gas storage and transmission-related services to marketers and other gas distribution companies. CPUC.California Public Utilities Commission, the agency that regulates utility services in California. Degree day.The extent to which the daily average temperature falls below 65 degrees Fahrenheit.Normal weather for Nicor Gas’ service territory, for purposes of this report, is considered to be 5,600 degree days per year. FERC.Federal Energy Regulatory Commission, the agency that regulates the interstate transportation of natural gas, oil and electricity. Financial Reform Legislation.Dodd-Frank Wall Street Reform and Consumer Protection Act. Health Care Act.Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010. ICC.Illinois Commerce Commission, the agency that establishes the rules and regulations governing utility rates and services in Illinois. IDR.Illinois Department of Revenue. IRS.Internal Revenue Service. Jobs Act.American Jobs Creation Act of 2004. LIBOR.London Inter-bank Offered Rate. LIFO.Last-in, first-out. Mcf, MMcf, Bcf.Thousand cubic feet, million cubic feet, billion cubic feet. Nicor.Nicor Inc., or the registrant. Nicor Advanced Energy.Prairie Point Energy, L.L.C. (doing business as Nicor Advanced Energy), a wholly owned business that provides natural gas and related services on an unregulated basis to residential and small commercial customers. Nicor Enerchange.Nicor Enerchange, L.L.C., a wholly owned business that engages in wholesale marketing of natural gas supply services primarily in the Midwest, administers the Chicago Hub for Nicor ii Table of Contents Gas, serves commercial and industrial customers in the northern Illinois market area, and manages Nicor Solutions’ and Nicor Advanced Energy’s product risks, including the purchase of natural gas supplies. Nicor Gas.Northern Illinois Gas Company (doing business as Nicor Gas Company) is a regulated wholly owned public utility business and one of the nation’s largest distributors of natural gas. Nicor Services.Nicor Energy Services Company,a wholly owned business that, directly or through subsidiaries, provides customer move connection services for utilities and product warranty contracts, heating, ventilation and air conditioning repair, maintenance and installation services and equipment to retail markets, including residential and small commercial customers. Nicor Solutions.Nicor Solutions, L.L.C., a wholly owned business that offers residential and small commercial customers energy-related products that provide for natural gas cost stability and management of their utility bill. NYMEX.New York Mercantile Exchange. PBR.Performance-based rate, a regulatory plan which ended on January 1, 2003, that provided economic incentives based on natural gas cost performance. PGA. Purchased Gas Adjustment, a rate rider that passes natural gas costs directly through to customers without markup, subject to ICC review. Rider.A rate adjustment mechanism that is part of a utility’s tariff which authorizes it to provide specific services or assess specific charges. Sawgrass Storage.Sawgrass Storage, L.L.C., a 50-percent-owned natural gas storage development joint venture with Mill Creek Gas Storage, L.L.C., an affiliate of Samson Contour Energy E&P, L.L.C., involving the proposed development of a depleted natural gas reservoir located near Monroe, Louisiana. SEC.The United States Securities and Exchange Commission. TEL.Tropic Equipment Leasing, Inc., a wholly owned subsidiary of Nicor, holds the company’s interest in Triton. TEU.Twenty-foot equivalent unit, a measure of volume in containerized shipping equal to one 20-foot-long container. Triton.Triton Container Investments L.L.C., a cargo container leasing company in which Nicor Inc. has an investment. Tropical Shipping.A wholly owned business and a carrier of containerized freight in the Bahamas and the Caribbean region. iii Table of Contents Part I - FINANCIAL INFORMATION Item 1.Financial Statements Nicor Inc. Condensed Consolidated Statements of Income (Unaudited) (millions, except per share data) Three months ended March 31 Operating revenues Gas distribution (includes revenue taxes of $74.9 and $73.9, respectively) $ $ Shipping Other energy ventures Corporate and eliminations ) ) Total operating revenues Operating expenses Gas distribution Cost of gas Operating and maintenance Depreciation Taxes, other than income taxes Shipping Other energy ventures Other corporate expenses and eliminations ) ) Total operating expenses Operating income Interest expense, net of amounts capitalized Equity investment income, net Other income, net .4 .4 Income before income taxes Income tax expense, net of benefits Net income $ $ Average shares of common stock outstanding Basic Diluted Earnings per average share of common stock Basic $ $ Diluted Dividends declared per share of common stock $ $ The accompanying notes are an integral part of these statements. 1 Table of Contents Nicor Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (millions) Three months ended March 31 Operating activities Net income $ $ Adjustments to reconcile net income to net cash flow provided from operating activities: Depreciation Deferred income tax expense (benefit) ) Changes in assets and liabilities: Receivables, less allowances ) ) Gas in storage Deferred/accrued gas costs Derivative instruments Margin accounts - derivative instruments ) Other assets Accounts payable ) ) Customer credit balances and deposits ) ) Temporary LIFO inventory liquidation Other liabilities Other items ) Net cash flow provided from operating activities Investing activities Additions to property, plant and equipment ) ) Net decrease in other short-term investments Other investing activities ) .5 Net cash flow used for investing activities ) ) Financing activities Proceeds from issuing long-term debt - Disbursements to retire long-term debt ) - Net repayments of commercial paper ) ) Dividends paid ) ) Other financing activities ) .4 Net cash flow used for financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these statements. 2 Table of Contents Nicor Inc. Condensed Consolidated Balance Sheets (Unaudited) (millions) March 31 December 31 March 31 Assets Current assets Cash and cash equivalents $ $ $ Short-term investments Receivables, less allowances of $40.9, $27.6 and $52.0, respectively Gas in storage Derivative instruments Margin accounts - derivative instruments Other Total current assets Property, plant and equipment, at cost Gas distribution Shipping Other Property, plant and equipment, at cost Less accumulated depreciation Total property, plant and equipment, net Long-term investments Other assets Total assets $ $ $ Liabilities and Capitalization Current liabilities Long-term debt due within one year $
